 

Case 19-11739-LSS Doc571 Filed 12/11/19 Page 1of1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Uomolos od AVI 2590S VIEOVY sas 4 ai a ey
Woo MIP IT ICG Tas radon 4 eS
 CARWIWIE ) AROS AT) KARTS CUNT
6
ome SL YOT AS Brrr y ee Sy aT
UNITNASA adda LNAI ANYVdANOD 80 Wald AVI HAVIN

 

 

 

 

 

 

iGHLON ATLOANUO) dad LONNVD FONVAVAddV MNOA HO ATAVATO LINId ASWATd

6LOc/TI/C1

C “ON WOOULdnod

-ALVG

 

(SST) 6EZTT-61

“ON ASVO

 

ITT Teurapeqengy sse[D prop-ordi

LHaHS NI-NOIS

‘AINVN ASVO

 
